           Case 1:19-vv-00764-UNJ Document 25 Filed 08/10/20 Page 1 of 4




              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 19-764
                                     Filed: July 15, 2020

* * * * * * * * * * * * *
YOUNG KWAN JUN,         *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision Awarding Damages;
                        *                                          Guillain-Barre Syndrome
v.                      *                                          (“GBS”); Influenza (“Flu”)
                        *                                          Vaccine
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *
Gregory Spizer, Esq., Anapol Weiss, Philadelphia, PA, for petitioner.
Voris Johnson, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Roth, Special Master:

      On May 22, 2019, Young Kwan Jun [“Mr. Jun or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program. 2 Petitioner alleges that
he developed Guillain-Barre Syndrome (“GBS”) after receiving an influenza vaccination on
September 30, 2016. Petition (“Pet.”) at 1, ECF No. 1.

        On May 18, 2020, respondent filed a report pursuant to Vaccine Rule 4(c) conceding that
petitioner is entitled to compensation in this matter after alleging the Table Injury of GBS
following an influenza vaccination he received on September 30, 2016. Respondent’s Report
(“Resp. Rpt.”) at 1, ECF No. 18.

1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00764-UNJ Document 25 Filed 08/10/20 Page 2 of 4




      On May 18, 2020, I issued a ruling on entitlement finding that petitioner was entitled to
compensation. See Ruling on Entitlement, ECF No. 19.

       Respondent filed a proffer on July 15, 2020, agreeing to issue the following payment:

           A lump sum of $80,000 in the form of a check payable to petitioner, Young Kwan
           Jun. This amount represents compensation for all damages that would be available
           under § 300aa-15(a).

        I adopt respondent’s proffer attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision. 3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
           Case 1:19-vv-00764-UNJ Document 25 Filed 08/10/20 Page 3 of 4




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
YOUNG KWAN JUN,                            )
                                           )
                  Petitioner,              )
                                           )  No. 19-764V (ECF)
v.                                        )   Special Master Roth
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On May 18, 2020, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter alleging the Table injury

Guillain-Barré syndrome (“GBS”) following an influenza vaccination. The same day, the Court

entered its Ruling on Entitlement, finding petitioner Young Kwan Jun entitled to Vaccine Act

compensation. Respondent now proffers that petitioner receive a compensation award consisting

of a lump sum of $80,000.00 in the form of a check payable to petitioner, Young Kwan Jun. 1

This amount represents compensation for all elements of compensation under 42 U.S.C. § 300aa-

15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $80,000.00. 3




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
         Case 1:19-vv-00764-UNJ Document 25 Filed 08/10/20 Page 4 of 4




                                           Respectfully submitted,

                                           ETHAN P. DAVIS
                                           Acting Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           s/Voris E. Johnson, Jr.
                                           VORIS E. JOHNSON, JR.
                                           Senior Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Ben Franklin Station
                                           Washington, D.C. 20044-0146
                                           Direct dial: (202) 616-4136

Dated: July 15, 2020




                                       2
